DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 11/01/2021.  After entry of this amendment, claims 1-6 and 8-20 are currently pending in this Application. 
	Any rejection and/or objection made in the previous Office Action and not repeated below is hereby withdrawn. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0129075 to Thurber et al. (hereinafter Thurber) in view of U.S. Patent Application Publication No. 2013/0040537 to Schwabel et al. (hereinafter Schwabel) submitted in the IDS filed on 01/31/2020 and relied on in the previous Office Action.

With respect to claim 1, Thurber discloses an abrasive article comprising a backing having two opposed surfaces, one of them being the major surface; Thurber, additionally, discloses disposing a layer of abrasive particles on the backing (Thurber, throughout the reference, in particular, abstract, [0007]-[0015], [0021], Figure 1). Thurber discloses that the particles may be “shaped” abrasive particles (Thurber, [0052]) of ceramic type materials such as sol-gel derived alumina and alpha alumina (Thurber, [0054]-[0056]); however, Thurber does not expressly and/or literally disclose the specifically claimed shape of “tetrahedral” abrasive particles wherein “the tetrahedral abrasive particles comprise four faces joined by six edges terminating at four vertices, each one of the four faces contacting three of the four faces, and a major portion of the tetrahedral abrasive particles have at least one of the vertices oriented in substantially a same direction”.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Thurber in order to utilize the ceramic shaped abrasive particles of Schwabel which are shaped as regular tetrahedrons having four faces joined by six edges terminating at four vertices, each one of the four faces contacting three of the four faces, and a major portion of the tetrahedral abrasive particles have at least one of the vertices oriented in substantially a same direction in the abrasive articles of Thurber motivated by the fact that the high degree of symmetry of the ceramic shaped abrasive particles of Schwabel would reduce the possibility and/or need of orientation of the particles along a given 
With respect to the newly added limitation of “wherein a length of the edge independently ranges from about 150 µm to about 200 µm”, it is noted to Thurber discloses that the abrasive particles have a length and/or width in a range of from 0.1 micrometers to 3.5 millimeters, more typically 0.05 mm to 3.0 mm, and more typically 0.1 mm to 2.6 mm (Thurber, [0059]). MPEP 2144.05 “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Moreover, with respect to the length of the edge limitation, Schwabel, also,  teaches that ceramic shaped abrasive particles have a relatively small “maximum” particle dimension of “less” than about 2 mm, 1 mm, 200 micrometers, 100 micrometers, etc. (Schwabel, [0073]) which include any and all values below any of the disclosed values, and this disclosure is taken to read on or render the claimed range of from about 150 µm to about 200 µm for the length of the edges of the shaped abrasive particles obvious considering the fact that this disclosure is for the maximum particle dimension, and the fact that Schwabel discloses embodiments for the shape of the prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, the new limitation to claim 1 is rendered obvious. 

With respect to claim 2, Thurber discloses that the backing or substrate are selected among nonwoven fabrics, woven fabrics, knitted, polymer films, and more (Thurber, [0021]).

With respect to claim 3, the combination of references renders this claim obvious; in particular, Schwabel teaches and shows that at least one of the four faces is substantially planar (Schwabel, Figure 3A, [0032]-[0033], [0065]-[0068]).

With respect to claim 4, the combination of references renders the claim obvious; in particular, Schwabel discloses that the ceramic shaped abrasive particles, which are the tetrahedral abrasive particles, may be prepared of sol-gel alpha alumina (Schwabel, [0063]). It is important to note that Thurber also recognizes the ceramic abrasive particle are of sol-gel derived polycrystalline alpha alumina (Thurber, [0055]-[0056]).

With respect to claim 5, the combination of references renders the claim obvious; in particular, Schwabel teaches that their tetrahedral abrasive particles may be prepared of alpha alumina (Schwabel, [0063]). Moreover, Thurber, also, recognizes that the material of the ceramic abrasive particles may be of alpha alumina (Thurber, [0055]-[0056]).

With respect to claim 6, the combination of references renders the claim obvious; in particular, Schwabel teaches that the tetrahedral abrasive particles can have equally sized edges (Schwabel, Figures 3A and 3B, [0031]-[0032]).

With respect to claim 8, the combination of references renders the claim obvious; in particular, although Thurber discloses an embodiment utilizing combination of shaped abrasive particles and crushed ones, the reference also discloses the use of only shaped abrasive particles (Thurber, [0052]), and Schwabel while is open to a plurality of different shapes for their abrasive particles, discloses the shape having regular tetrahedron in one specific embodiment (Schwabel, [0032] and Figures 3A and 3B), and specifically due to the fact that although Schwabel discloses that a combination of different shapes may be used, Schwabel, also, recognizes the use of only one shape of abrasive particles (Schwabel, [0031]-[0037]).

With respect to claim 9, the combination of references renders the claim obvious; in particular, considering the teaching of ceramic shaped abrasive particles of regular tetrahedron such as those shown in, at least, Figures 3A and 3B of Schwabel, it 

With respect to claim 10, the combination of references renders the claim obvious; in particular, considering the teaching of ceramic shaped abrasive particles of regular tetrahedron such as those shown in, at least, Figures 3A and 3B of Schwabel, it is clearly evidenced that once applied onto a surface of a backing, they would inevitably be laid down on a side which would make one vertex oriented away from the backing along a direction substantially perpendicular to the major surface at a point of contact therebetween, and the remaining three vertices oriented in substantially a same direction or same axis. Considering Figure 3A, as an example, the surface/side that is placed onto the backing, would have one vertex as a tip perpendicular to the backing; whereas, the three other vertices are orientated in the same direction different than the orientation of that one vertex.

With respect to claim 11, the combination of references renders the claim obvious; in particular, Schwabel teaches an embodiment of Figure 3B, wherein the sides have a curvature; additionally, Schwabel discloses that the ceramic shaped abrasive particles having a curvature have a radius of curvature of 50 microns or less (Schwabel, [0111]), which overlap with the claimed range. MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 12, the combination of references renders the claim obvious; in particular, Schwabel teaches the use of their ceramic shaped abrasive particles in depressed-center grinding wheel (Schwabel, [0009]).
As detailed out above, independent claim 1 claims a coated abrasive article; whereas, claim 12 claims a bonded abrasive article. Nevertheless, it is evidenced that Schwabel clearly discloses the use of their particles in abrasive articles such as depressed-center grinding wheel.

With respect to claim 13, the combination of references renders the claim obvious; in particular, Thurber discloses that their abrasive articles can be made in the form of discs (Thurber, [0074]). 

With respect to claim 14, the combination of references renders the claim obvious; in particular, Thurber discloses abrasive articles such as belts (Thurber, [0074]). 

With respect to claim 15, Thurber discloses abrasive articles having a backing of lofty nonwoven fiber web comprising a plurality of fiber (Thurber, [0069], [0074]).

With respect to claim 18, Thurber discloses an abrasive article comprising a backing having two opposed surfaces, one of them being the major surface; Thurber, additionally, discloses disposing a layer of abrasive particles on the backing (Thurber, throughout the reference, in particular, abstract, [0007]-[0015], [0021], Figure 1). Thurber discloses that the particles may be “shaped” abrasive particles (Thurber, [0052]) of ceramic type materials such as sol-gel derived alumina and alpha alumina (Thurber, [0054]-[0056]). Thurber discloses applying a make coat onto the backing, then applying abrasive particles which include shaped ceramic abrasive particles, and then applying a size coat; curing is performed as well, to form the abrasive article (Thurber, [0022]-[0052], Figure 1).
Thurber, also, discloses that the abrasive particles have a length and/or width in a range of from 0.1 micrometers to 3.5 millimeters, more typically 0.05 mm to 3.0 mm, and more typically 0.1 mm to 2.6 mm (Thurber, [0059]) which is taken to render the claimed “average length of an edge of each of the plurality of tetrahedral particles is between about 150 µm and 180 µm” obvious. MPEP 2144.05 “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thurber, does not expressly and/or literally disclose “an average radius of curvature of a vertex of each of the plurality of tetrahedral particles independently ranges from about 0.5 µm to about 80 µm”.
Schwabel, drawn to ceramic shaped abrasive particles having four major sides, i.e. surfaces, joined by six common edges, discloses that each of the four major prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, it would have been obvious, before the effective filing date of the claimed invention to have modified Thurber in order to include an average radius of curvature of 50 microns or less, as that taught by Schwabel, motivated by the fact that both references are drawn to shaped ceramic abrasive particles of overlapping size range and used in the similar if not same fields of art, and additionally motivated by the fact that according to Schwabel, it’s been known to have ceramic shaped abrasive particles with one or more major side which would be convex, or concave (Schwabel, [0065]). Thus, it would be obvious and well within the scope of a skilled artisan, prior to the 

With respect to claim 19, the combination of references renders the claim obvious; in particular, Thurber teaches the use of electrostatic coating to apply the abrasive particles (Thurber, [0002], [0004], [0058]) as well as drop coating (Thurber, [0117], [0124]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurber in view of Schwabel as applied to claims 1 and 15 above, and further in view of U.S. Patent No. 5,996,167 to Close.
The combination of Thurber in view of Schwabel renders claim 1 obvious as detailed out above. In particular, said combination renders an abrasive article comprising a backing defining a major surface and an abrasive layer comprising a plurality of tetrahedral abrasive particles attached to the backing, wherein the tetrahedral abrasive particles comprise four faces joined by six edges terminating at four vertices, each one of the four faces contacting three of the four faces, and a major portion of the tetrahedral abrasive particles have at least one of the vertices oriented in substantially a same direction, and wherein a length of the edge independently ranges from about 150 µm to about 200 µm, obvious. Additionally, 
Thurber, additionally, discloses nonwoven abrasive articles such as flap brushes (Thurber, [0074]). Although it is generally known that a flap brush abrasive article comprises a core having an outer surface and a plurality of flaps attached to the outer surface of the core, Thurber does not literally disclose this structure; it is for this reason that Close is relied on. Furthermore, it is to be noted that “each flap having a nonwoven web” is inevitable within the teachings of Thurber because said reference specifically discloses nonwoven abrasive articles as, at least, one embodiment (Thurber, [0074)).
Close discloses surface treating articles such as flap brush, and specifically discloses that flap brushes include a central core with a plurality of compressed radially extending strips or flaps of abrasive containing nonwoven material (Close, abstract, column 1, lines 12-16). Close teaches that lofty three-dimensional nonwoven materials preferably include abrasive particles adhered thereto, and that flaps, used in flap brushes, are made of such nonwoven materials (Close, column 6, lines 7-12).
Thus, it would have been obvious to a person of ordinary skill in the art prior to the effect filing date of the claimed invention to have modified and in fact, recognize, that Thurber, which discloses flap brushes, would inherently and inevitably render the structure of such abrasive articles, wherein the flap brush comprises a core including an outer surface and a plurality of flaps adhered to the outer surface of the core, each flap comprising nonwoven web obvious motivated by the fact that such a .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurber in view of Schwabel in view of Close as applied to claim 15 above, and further in view of U.S. Patent No. 5,725,617 to Hagiwara.
The combination of Thurber in view of Schwabel renders claim 1 obvious as detailed out above. In particular, said combination renders an abrasive article comprising a backing defining a major surface and an abrasive layer comprising a plurality of tetrahedral abrasive particles attached to the backing, wherein the tetrahedral abrasive particles comprise four faces joined by six edges terminating at four vertices, each one of the four faces contacting three of the four faces, and a major portion of the tetrahedral abrasive particles have at least one of the vertices oriented in substantially a same direction, and wherein a length of the edge independently ranges from about 150 µm to about 200 µm, obvious. Additionally, Thurber discloses the use of nonwoven abrasive articles comprising a nonwoven base of fibers as detailed out above.
Thurber, additionally, discloses nonwoven abrasive articles such as convolute abrasive wheels (Thurber, [0074]). Although it is generally known that a convolute abrasive wheel comprises a core having an outer surface and the nonwoven web spirally wound about and affixed to the outer surface of the core, Thurber does not literally disclose this structure; it is for this reason that Hagiwara is relied 
Hagiwara teaches abrasive articles such as convolute abrasive wheels/articles, and said reference specifically discloses that convolute wheels may comprise a single continuous sheet of nonwoven article which is shaped into a roll or disk by coiling the article over a core (Hagiwara, column 7, lines 35-39).
Thus, it would have been obvious to a person of ordinary skill in the art prior to the effect filing date of the claimed invention to have modified and in fact, recognize, that Thurber and Close, which each discloses convolute wheels as an abrasive article made up of nonwoven material, would inherently and inevitably renders the structure a core having an outer surface and a nonwoven web spirally wound about and affixed to the outer surface of the core, obvious motivated by the fact that such a structure is a generally known structure for abrasive articles known as convolute wheels as that taught and shown by Hagiwara. Thus, the combination of Thurber in view of Schwabel in view of Close and further in view of Hagiwara is taken to render claim 17 obvious.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurber in view of Schwabel as applied to claim 18 above, and further in view of U.S. Patent Application Publication No. 2017/0368667 to Keipert.
The combination of Thurber in view of Schwabel renders claim 18 obvious; in particular, Thurber discloses applying a make coat onto the backing, then applying 
Keipert, drawn to abrasive articles, disclose passing shaped abrasive particles through a precision aperture screen to dispose the particles in specific patterns onto a backing (Keipert, Figures 2-5, [0014], [0016], [0018], [0020], [0039, [0062]-[0063)). Keipert teaches that by controlling the shaped abrasive particles’ z-direction rotational orientation, the cut and finish of the resulting coated abrasive article can be altered (Keipert, [0003]). Moreover, Keipert teaches that precision aperture screen can be used to evenly space the shaped abrasive particles while still allowing for them to tip or lean at significantly higher abrasive particle densities in the abrasive layer that approach or equal closed coat densities (Keipert, [0039]). Keipert teaches screens resulting in different patterns such as screens shown by Figures 2C, 3C, 4C, and 5C.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Thurber in view of Schwabel in order to apply/dispose the shaped abrasive particles, such as tetrahedral abrasive particles, through a screen onto a backing as that taught by Keipert motivated by the fact that by controlling the shaped abrasive particles’ z-direction rotational orientation through the use of a screen, the cut and finish of the resulting coated abrasive article can be altered, and that precision aperture screen can be used .

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Applicant has presented remarks on the difficulty on shaping a mold cavity with a desired tip sharpness at for particles with fine grades, and discussed some of the challenges facing this (Remarks, page 6). Applicant has argued that Thurber discloses small tetrahedral particles with length of from 0.1 micrometers to 3.5 millimeters but, as argued by Applicant, does not disclose that such small particles can achieve a radius of curvature between about 150 µm and 180 µm (Remarks, page 7). Applicant has, additionally, argued that Schwabel teaches particles with smaller radii of curvature, the particles are much larger than those of Thurber (Remarks, page 7).
The examiner, respectfully, notes that the radius of curvature is now claimed in only independent claim 18, but independent claim 1 does not contain such limitation. It is, respectfully, noted that the details discussed in page 6 of the Remarks are not Furthermore, the examiner, respectfully, submits that the claimed radius of curvature is 0.5-80 microns, and this is seen to be rendered obvious by the Schwabel teaching a radius of curvature of 50 microns or less because overlapping ranges have been held to establish prima facie case of obviousness (see MPEP 2144.05). Moreover, the length and width ranges disclosed by Thurber (i.e. 0.1 microns to 3.5 mm, typically 0.05-3.0  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731